UPON A REHEARING EN BANC
By published opinion dated March 20, 2001, a panel of this Court affirmed the judgment of the trial court. See Johnson v. Commonwealth, 35 Va.App. 134, 543 S.E.2d 605 (2001). We stayed the mandate of that decision and granted a rehearing en banc.
Upon rehearing en banc, it is ordered that the stay of the March 20, 2001 mandate is lifted, and the judgment of the trial court is affirmed unanimously for the reasons set forth in the panel opinion.
It is ordered that the trial court allow counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses. This amount shall be added to the costs due the Commonwealth in the March 20, 2001 mandate.
This order shall be published and certified to the trial court.